DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of US 15/973,998 (filed on May 8, 2018 – now US Patent No. 11,005,876). The prosecution history and references cited in the above application have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 22 of US Patent No. 11,005,876. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 22 of the conflicting patent contain every element of claims 1-14 and 22 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-14 and 22 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit on PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,005,876. Although the claim at issue is not identical, they are not patentably distinct from each other because claim 23 of the instant application contain substantially similar subject matter as the claims of the conflicting patent. Claim 23 is directed to a non-transitory computer-readable media with instructions performing the steps and functions of the method of claim 1 of the conflicting patent. Therefore, claim 23 is not distinct from claim 1 of the conflicting patent.




Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    
        
            
                                
            
        
    

The cited prior art of record does not teach each and every limitations of current claims. 
Hennan (US 2008/0060071) is considered the most relevant prior art. Hennan is directed to a security monitoring tool that receives security-related data from distributed loaders and determines if said data is already stored in a database with an associated host. Each host is uniquely defined by a host key, which is different from a DNS name, NetBIOS name, MAC address, IP address, and other host identifiers. Records are created for new hosts or updated for existing hosts. See [0037]-[0039], Fig. 5 of Hennan.
However, Hennan does not disclose: “matching the second scan record to the asset record corresponding to the unique electronic object having the first set of identification attributes based on the second set of identification attributes including at least one value that appears in the first set of identification attributes despite a mismatch between the first and second identifiers of the given type; and updating, in response to the matching, the asset record based on the second scan record without generating a new asset record associated with the second scan record, wherein the first and second sets of identification attributes each include one or more of multiple possible identification attributes that are on a spectrum from authoritative to speculative.” At best, Hennan discloses using host keys, DNS names, MAC addresses, and IP addresses for obtaining stored records in a security database. There are no indications that these identifiers are ordered from authoritative to speculative. For example, see [0011], [0060], and Table 1 of the originally filed specifications for additional details. 
Additional relevant prior arts include:
Mu (US 2002/0095514) discloses assigning different weights for each digital fingerprint in calculating its degree of uniqueness. See [0010]. 
Schwartz (US 2012/0096010) discloses object identification using a combination of attributes that are useful for uniquely identifying the object. Importance scores indicative of a degree of importance each attribute has relative to the identification of an object are derived. See [0005] and [0009]. 
Baikalov (US 2012/0030757) discloses login initiated remote scanning of computer devices. When a login is detected, the login data provides information that identifies the device to be checked against a scan database. The host name, MAC address, and IP address may be used to determine if a device was recently scanned. See Abstract and [0023] and [0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-31-2022